          CASE 3:20-po-00054-BRT Document 5 Filed 07/29/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                             No.: 20-po-054 BRT

 UNITED STATES OF AMERICA,                       Violation No.: 9236343, 9236342,
                                                                9236344
                     Plaintiff,
       v.
                                                 GOVERNMENT’S MOTION
 Thomas E. Humphrey,                             TO DISMISS

                     Defendant.

      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Harry Jacobs,

Assistant United States Attorney, move the Court for its Order:

      •     Dismissing and Closing Violation No. 9236343 with prejudice (CVB
            Disposition Code: DM).
      •     Dismissing and Closing Violation No. 9236342 with prejudice (CVB
            Disposition Code: DM).
      •     Dismissing and Closing Violation No. 9236344 with prejudice (CVB
            Disposition Code: DM).

      Pursuant to Crime Victim Rights Act, 18 U.S. Code § 3771, the government

provided notice of this motion to the victim.


Dated: July 29, 2020                            Respectfully submitted,

                                                ERICA H. MacDONALD
                                                United States Attorney

                                                s/ Harry M. Jacobs

                                                HARRY M. JACOBS
                                                Assistant U.S. Attorney
                                                United States Attorney’s Office
                                                300 South Fourth Street, Suite 600
                                                Minneapolis, MN 55415
                                                Phone: 612-664-5600
                                                Email: harry.jacobs@usdoj.gov
